The agreed-upon discipline provides for a five-year suspension,
                commencing on December 8, 2014, followed by a three-year probationary
                period if Sanchez is reinstated to the practice of law. In addition, Sanchez
                must comply with the following conditions:
                              (a) continue his treatment in accordance with Dr.
                              DiTomasso's recommendations dated November
                              22, 2014;
                              (b) obtain and provide bar counsel with an
                              updated evaluation from his current treating
                              physician, who must be approved by the State
                              Bar, every three months during the three-year
                              probationary period and follow any amended
                              recommendations contained in the updated
                              evaluation reports;
                              (c) abstain from drugs, except as prescribed by his
                              licensed physician and filled by a local pharmacy; 2
                              (d) obtain a mentor approved by the State Bar who
                              is responsible for submitting quarterly reports to
                              bar counsel during the three-year probationary
                              period;



                . . . continued

                56126 (Order of Temporary Suspension, June 23, 2010), and Sanchez has
                been suspended from the practice of law since then. He was ordered to
                comply with the provisions of SCR 115 at that time, id., and based on the
                record currently before this court it appears that he has complied with
                that directive.

                      2 The exception of prescribed medications does not include mind
                altering drugs obtained via the Internet or stimulant types of weight
                control drugs.




SUPREME COURT
         OF
      NEVADA
                                                       2
(0) 1.947A
                              (e) sign a HIPPA authorization to allow bar
                              counsel to obtain any medical reports related to
                              Sanchez's treatment during the three-year
                              probationary period so that bar counsel can
                              monitor whether Sanchez is complying with the
                              terms and conditions of the plea agreement;
                              (f) submit quarterly reports to bar counsel during
                              the three-year probationary period regarding all
                              trust accounts in Sanchez's name or in the name
                              of any other person on behalf of any of Sanchez's
                              business entities in which client monies are
                              placed;
                              (g) meet with his mentor twice a month to discuss
                              his calendar, his workload, his stress levels and
                              how he is managing them, his goals, and any other
                              issues pertaining to his legal practice;
                              (h) promptly comply with the State Bar's requests
                              for information;
                              (i) not be convicted of any crime with the exception
                              of minor traffic infractions that do not involve
                              alcohol or controlled substances;
                              (j) retake and successfully pass the Nevada State
                              Bar Examination and MPRE before applying for
                              reinstatement;
                              (k) successfully complete a StateS Bar approved
                              CLE course concerning the proper use and
                              maintenance of trust accounts;
                              (1) pay all outstanding legal fees to his counsel
                              (Rebecca Miller and William Terry);
                              (m) pay the entire restitution amount 3 or show
                              detailed proof of a good faith effort to consistently

                      3 Thepanel's recommendation includes a total restitution amount of
                 $118,864.18 and includes a breakdown of restitution due by grievance
                                                                    continued on next page. . .




SUPREME COURT
        OF                                              3
     NEVADA


(0) 1947A    e
                             comply with the repayment requirement during
                             the full term of his suspension and, if reinstated to
                             the practice of law before restitution is paid in full,
                             pay the remaining amount due during the three-
                             year probationary period.
                Finally, the agreed-upon discipline requires Sanchez to pay the actual
                costs of the disciplinary proceeding (excluding Bar Counsel and staff
                salaries) within 90 days of receipt of the State Bar's bill of costs or
                pursuant to a payment plan approved by the State Bar.
                             Based on our review of the record, we conclude that the guilty
                plea agreement should be approved. See SCR 113(1); see also In re Lerner,
                124 Nev. 1232, 1246, 197 P.3d 1067, 1077 (2008) (explaining that four
                factors must be weighed in determining the appropriate discipline: "the
                duty violated, the lawyer's mental state, the potential or actual injury
                caused by the lawyer's misconduct, and the existence of aggravating or
                mitigating factors"). We hereby impose a five-year suspension, with the
                period of suspension beginning on December 8, 2014. Sanchez shall
                comply with all conditions, as outlined above, and shall pay the costs of


                . . . continued

                number and client. Sanchez, however, has submitted a motion to
                supplement the record with a stipulation executed by Sanchez's counsel,
                bar counsel, and the panel chair. The stipulation indicates that the total
                restitution amount is $101,244.28 and specifies the reduction in
                restitution amounts for specific grievances. We direct the clerk of this
                court to file the motion received on May 19, 2015, and we grant that
                motion and direct the clerk of this court to file the stipulation received on
                May 19, 2015.




SUPREME COURT
        OF
     NEVADA
                                                        4
(0) 1947A
                the disciplinary proceedings (excluding bar counsel and staff salaries)
                within 90 days or as provided in a payment plan approved by the State
                Bar. SCR 120. Sanchez shall comply with SCR 115 and 116, and the
                State Bar shall comply with SCR 121.1.
                           It is so ORDERED.


                                                  tatt           , C.J.
                                       Hardesty


                  —C2441ACII=Stgair                          Douglas
                                                                                  J.



                                                         ■
                                                             Saitta


                                                              " /.I 0E2
                Gibbons                                      Pickering




                cc: Chair, Southern Nevada Disciplinary Panel
                     Cooper Coons Ltd.
                     Bar Counsel, State Bar of Nevada
                     Kimberly Farmer, Executive Director, State Bar of Nevada
                     Perry Thompson, U.S. Supreme Court Admissions Office




SUPREME COURT
        OF
                                                    5
     NEVADA


(0) 1947&